*15ON REHEARING.
Montgomery, J.
An opinion was handed down ait the ' last term of court reversing the judgment below, and directing a new trial. Ante, 12. On application, we granted a rehearing, for the reason that the fact that no exception was taken to the ruling admitting the testimony, which we held to be incompetent, escaped the attention of the court. Plaintiff’s counsel contends, however, that other evidence was received, subject to objections and exceptions, which raised the same question. This evidence was of this character: Defendant ■offered proof to show that the mill required more power than it did before the repairs were made. Upon a careful scrutiny of the record and of the objections urged, we are impressed with the view that the question discussed in the former opinion was not presented by the objections referred to. It is clear that the question was not considered by the circuit judge, and that the objections were not sufficiently specific to inform him that the plaintiff sought to make the contention that the written contract between the parties embraced the other agreement in such sense that the testimony referred to in the former opinion, or the testimony as to the requirement of increased power, should not be admitted for that reason. This view is strengthened by the consideration that the testimony showing that the increased power was made necessary by the changes in the mill would have some bearing on the question of whether the work answered to the warranty that the mill should give good results. As this testimony was objected to generally as irrelevant, incompetent, and immaterial, we think the defendant was mot apprised of the precise nature of the plaintiff’s objection, if, indeed, the counsel who then tried the case had in mind the point subsequently pressed; nor do; we think the point one which, on the objection made to this testimony, would be likely to suggest itself to the court. The point was not suggested by any request to charge, *16but the plaintiff’s first request, relating to the claim of damages because of the mill requiring increased power, is based upon another distinct claim, namely, thait defendant had accepted performance of plaintiff’s contract, so as to preclude him from raising the question.
Counsel for the plaintiff has discussed other questions, and those presented by his original brief have been considered. We think the amendment of the notice under the general issue was warranted, and that the proofs as to the increased amount of power being made necessary • by the repairs were not objectionable upon any ground urged before the circuit judge, and that the case was fairly submitted upon the issue as the plaintiff sought to put it before the jury.
The judgment will be affirmed.
Long, C. J., Grant and Moore, JJ., concurred. Hooker, J., did not sit.